Citation Nr: 0719196	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to July 1970, and from June to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In the course of a hearing before the undersigned Veterans 
Law Judge, the veteran submitted new evidence in the form of 
a VA medical record entry and a letter from NES Traffic 
Safety of Wichita, Kansas.  Because the veteran has waived 
consideration of this evidence by the RO, a remand is not 
necessary.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires the use of both oral medications and insulin.  

2.  The veteran's activities are not limited or regulated 
because of his diabetes. 


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, before the RO adjudicated this claim, and 
again in April 2005 and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected diabetes, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran submit any evidence 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of this issue and the text of the relevant portions of 
the VA regulations.  Although the veteran was not apprised of 
the criteria for award of an effective date until after the 
claim was initially adjudicated, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), he was subsequently 
notified of this in correspondence dated in March 2006.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran contends that he is entitled to a higher rating 
for his service-connected diabetes mellitus.  His medical 
treatment records show that he has been taking glyburide oral 
diabetic medication since May 2001, and has been advised to 
regulate his diet.  He also took metformin for a time, and, 
in March 2004, began taking insulin.  He has been advised by 
his medical care providers to maintain an exercise regimen, 
but there is no evidence of record indicating that his 
physical activities, either occupational or recreational, 
have been restricted because of his diabetes.  

The veteran contends that his diabetes has restricted his 
activities because his employer has refused to renew a 
required license because he is taking insulin.  A September 
2006 VA medical record entry by L.P., M.D., indicates that 
the veteran is no longer able to get a Department of 
Transportation license due to his being an insulin dependent 
diabetic.  Dr. P. also noted that the veteran's coronary 
artery disease and degenerative joint disease limits the 
veteran in terms of physical activity, and that he needs to 
find alternative work that is not physically stressful or 
involves driving.  The most recent treatment record that is 
of record, dated in May 2005, shows that the veteran is still 
taking glyburide and insulin for his diabetes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's diabetes is rated utilizing the criteria found 
at Diagnostic Code 7913.  38 C.F.R. § 4.120.  Under 
Diagnostic Code 7913, a 20 percent rating is for application 
when the disability requires insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A higher, 40 
percent, evaluation is for application when the disability 
requires insulin, restricted diet, and regulation of 
activities.  "Regulation of activities" is defined under 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."

Here, the evidence shows that the veteran is diagnosed with 
diabetes mellitus, is now taking both oral medication and 
insulin for his diabetes, and has also been on a restricted 
diet.  The veteran thus meets the criteria for award of the 
currently assigned 20 percent disability rating.  

As noted, in order to warrant the higher, 40 percent, 
evaluation, in addition to requiring insulin and a restricted 
diet, the veteran's diabetes must also require regulation of 
activities, defined as "avoidance of strenuous occupational 
and recreational activities."  Diagnostic Code 7913.  Here, 
there is no evidence of record to indicate that the veteran's 
diabetes requires regulation of his activities.  The veteran 
contends that his diabetes has restricted his activities 
because his employer refuses to renew a required license 
because he is taking insulin, thereby regulating his 
employment activity.  However the veteran's employer's 
restriction does not meet the regulatory definition of 
regulation of activities.  Moreover, Dr. P. made clear in his 
September 2006 VA medical record entry that, while the 
veteran is no longer able to get a Department of 
Transportation license due to his being an insulin dependent 
diabetic, it is his coronary artery disease and degenerative 
joint disease that limit the veteran in terms of physical 
activity.  

In sum, the veteran's disability picture more nearly 
approximates the criteria required for the assigned 20 
percent evaluation for his service-connected diabetes 
mellitus, and a higher evaluation is therefore not warranted.  
See 38 C.F.R. § 4.7.

Although the veteran has, as noted above, reported that his 
employment opportunities are adversely affected by his 
diabetes, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that diabetes has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that this disability 
has an adverse effect on employment, particularly with 
respect to the type of job the veteran can hold, but it bears 
emphasis that the schedular rating criteria are designed to 
take such problems into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  The veteran's manifestations of 
disability are specifically contemplated by the rating 
criteria applicable to this case.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


